Citation Nr: 0837037	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected pleural thickening due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Togus, Maine, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.


FINDINGS OF FACT

1.  The veteran was exposed to loud noises in service; 
hearing loss was not chronic in service; hearing loss 
disability was not first manifested on active duty service or 
to a compensable degree within the first post-service year; 
and the preponderance of the evidence is against a finding 
that current hearing loss disability of the left or right ear 
is related to military service. 

2.  The veteran was exposed to loud noises in service; 
tinnitus was not first manifested on active duty, and was not 
chronic in service; and the preponderance of the evidence is 
against a finding that currently diagnosed tinnitus is 
related to military service.

3.  Asbestos related pleural plaques do not cause any current 
functional respiratory impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection of tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for pleural thickening due to asbestos exposure are not met 
for any period of claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1 -4.14, 4.97, Diagnostic 
Code 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this instance, the notice provided to the veteran in 
January 2006 correspondence was not legally sufficient.  The 
letter informed the veteran of the elements of his claims for 
service connection and increased evaluation, described 
generally the evidence and information needed to support the 
claim, and detailed the respective responsibilities of VA and 
the veteran in supplying such.  It failed to inform him of 
the policies and procedures involved in assigning effective 
dates and evaluations, and did not provide notice of the 
specific measurements and test results required to merit 
assignment of a higher evaluation for his service connected 
lung condition.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The Board finds that the matters 
decided below may be addressed at this time, without further 
remand, because the errors in notice are not prejudicial, and 
because the veteran has been provided all the information 
necessary to allow a reasonable person to substantiate these 
claims.

Correspondence dated in March 2006 informed the veteran of 
the policies and procedures involved in assigning effective 
dates and evaluations.  Information regarding the specific 
criteria applicable to the evaluation of the veteran's 
pleural thickening was included in the January 2007 statement 
of the case (SOC).  The Board notes that the veteran has 
demonstrated his understanding of the applicable laws and 
regulations in his submitted argument.  In February 2007, for 
example, he discussed his historic test results and how they 
reflected his allegations of increased disability.  The 
claims were readjudicated in an August 2007 supplemental SOC.  
Any errors in notice did not, therefore, affect the essential 
fairness of the adjudication.  The veteran was afforded the 
opportunity to fully and fairly participate in the claims 
process.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service treatment records, as well as 
records from the Social Security Administration.  The 
appellant was afforded a VA medical examinations in April 
2006 (with a May 2006 addendum), January 2007, and May 2007.  
The veteran submitted private medical records from Dr. JMB, 
the Maine GMC, and HHA.  The Board notes that the October 
2007 report from HHA, a private audiology group, was not 
considered by the agency of original jurisdiction, and no 
waiver of that consideration has been submitted.  No remand 
is required under 38 C.F.R. § 20.1304(c), however, because 
this evidence is not pertinent.  It presents cumulative and 
redundant statements regarding current disability and 
allegations of noise exposure in service, but does not relate 
to or bear on the question of service connection, as the 
private doctor renders no opinion.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Evidence

A review of service treatment records reveals that during a 
May 1960 examination for entry into service, no tinnitus or 
hearing loss disability was noted.  Testing showed 15/15 on 
the whispered voice test; audiometric testing was not 
performed.  The veteran did report pre-service ear trouble, 
noted to be a history of foreign body removal as a child.  No 
residual impairment was identified.  During service, the 
veteran was a fireman.  An audiogram was done in July 1960, 
and showed normal hearing.  The veteran underwent an 
audiometry in July 1962 in relation to his qualification for 
flight status.  Puretone thresholds were reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
25
25
25
20

(Note: Prior to November 1, 1967, service department 
audiometric test results were reported in standards set forth 
by the American Standards Association (ASA).  Since November 
1, 1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.)  

In October 1962, another hearing examination was performed.  
At that time, the evaluator noted that the veteran seldom or 
never wore hearing protection.  No tinnitus was noted, and 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
5
LEFT
15
10
5
5
0


Finally, in March 1964, the veteran was examined for 
separation from service.  No tinnitus was reported.  Puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
10
5
LEFT
15
10
10
10
5

In connection with the filing of his October 2005 claim of 
service connection, the veteran submitted a hearing loss 
questionnaire, on which he indicated that his hearing loss 
and tinnitus had developed gradually.  He denied a history of 
recreational noise.

Records from Dr. JMB, a private pulmonologist, cover the 
period of October 2001 to February 2005.  The veteran sought 
treatment for sleep apnea and asthma/restrictive airways 
disease.  The doctor notes that a CPAP machine had been 
effective in treating the apnea symptoms in October 2001.  
There had been no exacerbations of asthma.  X-rays were 
reviewed in December 2002 after the veteran noted his history 
of asbestos exposure, as the doctor reported seeing no 
evidence of chronic pleural disease or fibrosis.  In December 
2003, Dr. JMB indicated in a summary of treatment that the 
veteran had a mild to moderate airflow obstruction and a 
suggestion of mild restrictive defect, based on an April 2003 
pulmonary function test (PFT).  The veteran had complained of 
fatigue and chest congestion.  A CT scan showed pleural 
thickening with calcifications.  Private treatment records 
from Dr. JMB also include a February 2005 PFT, which showed 
mild obstruction and moderate restriction.  The single breath 
diffusion capacity of carbon monoxide (DLCO (SB)) was mildly 
reduced, though normal when adjusted for the reduced lung 
volume.

VA treatment records from March 2003 to August 2007 are of 
record.  Diagnoses of sleep apnea and asthma were noted; the 
veteran used a CPAP machine and inhalers.  No ongoing 
complaints related to a respiratory condition are shown, 
though he did periodically undergo PFT.  In February 2004, 
the forced vital capacity (FVC) was 66 percent of predicted, 
and DLCO (SB) was 65.4percent of predicted.  This was 
consistent with restriction, and the examiner commented that 
the DLCO (SB) was normal when corrected for volume.  There 
had been an improvement from April 2003 testing.  The veteran 
additionally denied hearing loss to providers on several 
occasions, in August 2005 and February 2006.  The veteran 
received antibiotics for bronchitis in January 2006.  In 
February 2006, he reported that he continued to have a non-
productive cough, but denied wheezing, sputum, or shortness 
of breath.  His CPAP machine malfunctioned in April 2006, and 
in treatment to replace and adjust the machine, doctors noted 
low oxygenation.  The veteran complained of being tired.  In 
September 2006, he was treated for excessive and impacted 
cerumen of the ears; the ears were partially flushed.  The 
left ear could not be cleared.  The veteran did not report 
hearing impairment or tinnitus at that time.  The veteran 
continued to report being tired with use of his BIPAP 
machine, though some improvement was noted by April 2007.

The veteran submitted statements from friends and neighbors 
in April 2006.  All reported that they had observed the 
veteran become short of breath with exertion in recent years.  
He had trouble speaking on the phone or climbing stairs.  He 
had to restrict his activity to some extent.  There were no 
comments regarding the veteran's hearing.

VA examinations were conducted in April 2006.  The claims 
file was reviewed by both examiners.  On VA respiratory 
examination, the examiner noted a history of treatment for 
obstructive sleep apnea and asthma.  There was no evidence of 
"true asbestosis" in the lung, only thickening around the 
pleura.  The veteran complained of daytime sleepiness 
following the malfunction of his CPAP.  Symptoms improved 
with a new BiPAP machine.  He complained of wheezing three to 
four times a week, which he treated with his inhaler.  On 
physical examination, lungs were clear to auscultation and 
there were no rales, rhonchi, or wheezing.  January 2006 x-
rays showed bronchitis (since treated with antibiotics) and 
mild bilateral pleural thickening.  Cardiac enlargement was 
noted, but was attributed to non-pulmonary causes.  PFTs 
showed mild airway obstruction, moderate restriction, and 
mild decrease in DLCO.  FVC was 68 percent predicted, and 
DLCO (SB) was 66 percent predicted.  The examiner commented 
that the appropriate diagnosis was not asbestosis in the 
absence of any lung tissue involvement, and it should be 
changed to mild pleural thickening due to asbestos exposure.  
The examiner indicated that the functional impairment, to 
include shortness of breath, was related to cardiac 
enlargement and obesity.

At the April 2006 VA audiology examination, the veteran 
reported that his main complaint involved tinnitus.  He 
described a constant ringing in both ears, which began about 
40 years prior.  He stated that he had difficulty 
understanding people against background noise.  He denied 
dizziness.  The veteran reported in-service noise exposure 
while working on the flight line with the fire department.  
He did not use hearing protection.  He informed the doctor 
that after service he had worked in quiet environments as an 
electrician, but the examiner noted statements in the claims 
file to others indicating work in construction and at a steel 
company.  There was no recreational noise exposure.  The 
examiner noted in-service audiometries.  Audiometric testing 
revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
10
20
15
30
35

The Maryland CNC speech recognition scores were 94 percent 
bilaterally.   A mild sensorineural hearing loss was 
diagnosed on the right from 1000 to 4000 Hz.  On the left, a 
mild sensorineural hearing loss was noted at 3000 and 4000 
Hz.  Tinnitus was diagnosed based on the subjective 
complaints.  The examiner opined that it was less likely than 
not that the hearing loss and tinnitus were related to 
military service.  In May 2006, the examiner clarified his 
rationale, stating that hearing was well within normal limits 
at separation from service despite apparent noise exposure.  
The doctor also concluded that the claims file showed more 
noise exposure than that described post service by the 
veteran on examination.  Finally, the doctor stated that the 
veteran was initially exaggerating symptoms on testing.

A second VA respiratory examination was conducted in January 
2007.  The veteran reported that due to shortness of breath, 
his activity was very limited.  He could not climb stairs 
with laundry or help with vacuuming or sweeping, which 
stirred up dust..  He tried to walk for exercise, but was 
limited.  He denied a chronic or productive cough or daytime 
hypersomnolence.  He used a CPAP machine nightly, and was 
diagnosed with sleep apnea and asthma.  Lungs were clear to 
percussion and auscultation, with no rales, wheezes, or 
rhonchi.  PFT results were consistent with earlier 
administrations, and showed a moderate restrictive defect 
without bronchodilator response.  Diffusion capacity was 
reduced.  FVC was 59.4 percent predicted, while DLCO (SB) was 
68.9 percent.

The veteran testified at a personal hearing before a decision 
review officer at the RO in March 2007.  He stated that he 
was exposed to noise in service while on the flight line as a 
fireman.  He used to hunt after the service but otherwise had 
no recreational noise exposure.  In regards to his breathing, 
the veteran reported that he was short of breath with even 
light exertion, such as climbing stairs.  He could not 
perform many household tasks.  He had problems with his blood 
oxygen level falling at times.  He additionally noted that he 
was treated for asthma and sleep apnea. 

In April 2007, the veteran was provided a pulmonary 
consultation with a VA specialist.  The veteran reported that 
he felt tired all day, and had for several years.  He had 
several sleep studies in the past for sleep apnea, and the 
variable pressure of hi BiPAP machine had been adjusted 
several times without effect.  He reported a history of 
asbestosis and possible asthma.  Bronchodilator inhalers were 
of no benefit, though they sometimes helped raise some 
sputum.  The examiner noted the veteran was obese.  The most 
recent chest x-ray was normal.  A CT scan dated in April 2003 
showed a mild degree of pleural plaque, but no evidence of 
increased lung markings as would be expected with asbestosis.  
PFTs from January 2002 to January 2007 were reviewed; these 
revealed a mild restrictive pattern with no significant 
bronchodilator response and no significant changes over time.  
The doctor commented that the veteran's fatigue was not due 
to sleep apnea, which was well treated.  He could not 
identify the cause.  He also stated that the veteran does 
"NOT have asbestosis...."  There was a mild degree of pleural 
plaque related to asbestos exposure, but this did not affect 
his breathing.  The examiner went on to state that the 
restrictive defect shown on PFT's was due to obesity.  He 
felt the veteran did not have asthma, either.  Overall, he 
found no evidence of any significant lung disease.

On May 2007 VA audiology examination, the veteran complained 
of trouble hearing against background noise.  He had to ask 
people to repeat themselves.  Tinnitus, described as "high 
pitched noises all together," complicates this problem.  He 
indicated he first noticed the tinnitus about eight years 
prior.  He stated that he sometimes had dizziness when 
rising, but denied a history of earaches or infection.  The 
veteran denied pre-service noise exposure; he worked a s a 
fireman along the flight line in service.  He did not wear 
hearing protection.  He stated that he had no post service 
noise exposure.  He worked as an electrician in quiet areas.  
Even when involved in construction, his job was performed 
after the truly noisy activities were concluded.  He also 
denied recreational noise exposure.  The examiner performed 
audiometric testing, which he indicated was reliable, though 
the veteran did require re-instruction at times to avoid 
inconsistent or hesitant responses.  Testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
25
30
LEFT
15
20
15
30
35

The Maryland CNC speech recognition scores were 96 percent 
bilaterally.  The examiner stated that there was normal 
hearing at 500 and 3000 Hz on the right, with mild loss at 
the other frequencies.  On the left, mild loss was shown at 
3000 and 4000 Hz.  The examiner also reviewed the claims 
file, and noted some discrepancies in reports of noise 
exposure.  The examiner opined that such were not material in 
rendering an opinion regarding a nexus to service.  He stated 
that as hearing acuity was "well within normal limits" at 
separation from service, and no greater than a mild hearing 
loss was found over 43 years later, "it is less likely as 
not that the veteran's hearing loss and tinnitus are related 
to military service."

The veteran was evaluated by private audiologists at HHA in 
October 2007.  The veteran reported noise exposure during his 
service in the Air Force.  He complained of constant tinnitus 
is both ears, and that he had trouble hearing against any 
background noise.  His wife complained that he kept the 
television too loud.  Prior, 1999 testing had shown a mild 
high frequency sensorineural hearing loss in each ear, with a 
mild conductive component on the right.  The veteran reported 
that more recent VA testing showed moderate hearing loss.  On 
testing, puretone thresholds were not specifically reported; 
the examiner stated that hearing was within normal 
limits/borderline, sloping to a mild to moderate bilateral 
sensorineural hearing loss.  Speech recognition scores were 
excellent and in agreement with the puretone testing.  What 
speech test was given was not identified.  The doctors did 
not comment on the relationship, if any, between currently 
diagnosed hearing loss and noise exposure. 

Service Connection for Hearing Loss and Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from a current disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sensorineural hearing loss, as an organic disease 
of the nervous system, is subject to presumptive service 
connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Initially, the Board notes that a hearing loss disability is 
present.  Such disability is defined as puretone thresholds 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
of 40 decibels or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The testing results in the right ear have 
consistently met this standard; the left ear VA testing does 
not show a hearing loss disability.  The most recent private 
evaluation does appear to meet the 38 C.F.R. § 3.385 standard 
for hearing loss disability on the left, and all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  The diagnosis of tinnitus is also 
established.

The veteran alleges that his current hearing loss and 
tinnitus are etiologically related to his in-service noise 
exposure as a fireman around the flight line.  The Board 
finds that the veteran was in fact exposed to excessive noise 
in service.  His duties in service would likely have been in 
a noisy environment, and service treatment records 
documenting a tracking of his hearing acuity corroborate the 
noise exposure.  Further, the record does not establish 
excessive post-service noise exposure as an electrician.

The mere fact of exposure and acoustic trauma, however, is 
not sufficient to warrant an award of service connection.  
The evidence must also establish a relationship between the 
current disabilities and the in-service acoustic trauma.  
Here, such a link is not shown by the evidence, and the claim 
must be denied.

The veteran has expressed his opinion that, in light of the 
fact that the sole noise exposure he experienced was in 
service, the current hearing loss and tinnitus disabilities 
are related to service.  The veteran is a layperson, without 
the specialized medical knowledge and training required to be 
qualified to render such an opinion.  His belief cannot 
therefore be considered competent evidence.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

The veteran's private doctors did not offer an opinion as to 
the etiology of his tinnitus and hearing loss.  The sole 
medical opinion of record regarding the nexus of current 
complaints to service is that of the VA examiner, who had the 
opportunity to see the veteran on multiple occasions and to 
review the claims file in its entirety.  He opined that 
neither tinnitus nor hearing loss is due to military service.  
The Board agrees.  In-service testing, while showing some 
fluctuation in puretone thresholds, at no time met the 
definition of a hearing loss disability for VA purposes, and 
is accurately described as "well within normal limits" at 
separation by the VA examiner.  There is no indication of 
tinnitus in service.  Post-service treatment records reveal 
no hearing or tinnitus complaints until approximately 1999, 
over 30 years after service.  Moreover, the degree of hearing 
loss is mild.

The Board has additionally considered the application of 
presumptive service connection tot eh claimed hearing loss 
disability, as sensorineural hearing loss is an organic 
disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  
Presumptive service connection is not warranted, however, as 
the evidence of record clearly shows that any hearing loss 
disability was not manifested to a compensable degree until 
well after the first post service year.

In light of the absence of evidence of hearing loss 
disability or tinnitus in service, or for decades after 
separation, the claims of service connection must be denied 
with respect to both disabilities.

Evaluation of Pleural Thickening due to Asbestos Exposure

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here, as the disability is shown by medical 
evidence to have remained at a fairly constant level.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The veteran's lung disability was initially diagnosed as 
asbestosis, and was rated under Diagnostic Code 6833.  
Current VA examiners, however, have stated, based on sound 
objective evidence and medical knowledge, that the proper 
diagnosis is in fact pleural thickening due to asbestos 
exposure.  As at this time there is no evidence of lung 
tissue involvement, a diagnosis of asbestosis is not 
warranted; however, the Board finds that continued evaluation 
under Diagnostic Code 6833 is appropriate by analogy, based 
on the anatomical location and body function involved. 

Diagnostic Code 6833, for asbestosis, provides that an FVC of 
75- to 80-percent predicted value, or; DLCO (SB) is 66- to 
80-percent predicted, is rated 10 percent disabling.  FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-
percent predicted, is rated 30 percent disabling.  FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, is rated 60 percent disabling.  FVC less than 50 
percent of predicted value, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Here, the evidence establishes a mild restrictive lung 
condition, identified as asthma and an effect of obesity.  No 
doctor has related this condition or impairment to asbestos 
exposure.  VA doctors, including several pulmonary 
specialists, have in fact stated repeatedly that there is no 
functional impairment related to asbestos exposure; this 
conclusion has not been contradicted by the veteran's private 
doctors.  It is true that the veteran has had increasing 
problems with his breathing as his weight has increased and 
various cardiac problems have arisen; however This functional 
impairment is not attributable to any service-connected 
disability.  



The Board finds that in light of the medical evidence of 
record establishing that there is no current functional 
respiratory impairment related to service-connected plural 
thickening due to asbestos exposure, no evaluation in excess 
of 30 percent can be assigned.  The propriety of reduction of 
that evaluation is not before the Board at this time.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 30 percent for pleural thickening 
due to asbestos exposure is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


